138 Ga. App. 615 (1976)
227 S.E.2d 88
RISER
v.
LIVSEY et al.
52045.
Court of Appeals of Georgia.
Argued April 5, 1976.
Decided May 12, 1976.
*616 Mull & Sweet, Gale W. Mull, for appellant.
King & Spalding, Joseph B. Haynes, Smith, Cohen, Ringel, Kohler & Martin, Fred W. Ajax, Jr., H. Lamar Mixson, for appellees.
STOLZ, Judge.
Plaintiff, Robert B. Riser, as sole life income beneficiary under a trust[1] established under the last will and testament of the plaintiff's father, Edward Albert Riser, brought an action for damages against Charles D. Livsey and Trust Company of Georgia, alleging that the two defendants, acting individually or in concert, "negligently advised or drafted and caused to be executed the last will and testament of Edward Albert Riser." Defendant Livsey, an attorney, drafted the will in question. Defendant Trust Company was named executor and trustee thereof. The will was executed March 10, 1970. This suit by the plaintiff was filed on November 7, 1974. This appeal is from the grant of each defendant's motion for summary judgment dismissing the suit. Held:
The action against the appellees was properly dismissed as being barred by the four-year statute of limitation. "It is not the special damage or injury resulting from the unskillfulness of an attorney at law in the representation of his client's interests, but the breach of the duty imposed by the contract of employment, which gives a right of action for damages sustained. The statute of limitations [sic] in such a case runs, therefore, from the date of the breach of duty, and not from the time when the extent of the resulting injury is ascertained." Gould v. Palmer & Read, 96 Ga. 798 (22 S.E. 583). See also Crawford v. Gaulden, 33 Ga. 173 (8); Lilly v. Boyd, 72 Ga. 83, 85; Irvin v. Bentley, 18 Ga. App. 662 (90 S.E. 359) and Master Mortg. Corp. v. Byers, 130 Ga. App. 97, 98 (202 SE2d 566).
Judgment affirmed. Bell, C. J., and Clark, J., concur.
NOTES
[1]  See Riser v. Trust Co. of Ga., 231 Ga. 155 (200 SE2d 756) for construction of the language in question.